F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           SEP 10 1999
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    DOROTHY M. MARTIN,

                Plaintiff-Appellant,

    v.                                                    No. 98-7187
                                                    (D.C. No. 97-CV-577-S)
    KENNETH S. APFEL, Commissioner                        (E.D. Okla.)
    of Social Security,

                Defendant-Appellee.




                            ORDER AND JUDGMENT            *




Before TACHA , KELLY , and BRISCOE , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Claimant Dorothy M. Martin appeals the district court’s order affirming the

Commissioner’s decision to deny her application for disability insurance benefits.

She alleges disability since April 15, 1994, due to depression, nervousness,

shortness of breath, and pain in her feet and legs. Following a hearing, an

administrative law judge (ALJ) determined at step four of the five-step analysis,

see Williams v. Bowen, 844 F.2d 748, 750-52 (10th Cir. 1988) (discussing five

steps), that claimant could perform her past work as a sewing machine operator.

Therefore, the Commissioner determined that claimant was not disabled within

the meaning of the Social Security Act. On appeal, claimant contends that the

ALJ failed to give appropriate weight to her treating physician’s opinion, failed to

obtain the treating physician’s office notes, and relied on an obvious

typographical error. We exercise jurisdiction under 28 U.S.C. § 1291 and affirm.

      We review the Commissioner’s decision to determine whether it is

supported by substantial evidence and whether correct legal standards were

applied. See Hawkins v. Chater, 113 F.3d 1162, 1164 (10th Cir. 1997).

Substantial evidence is “‘such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’” Soliz v. Chater, 82 F.3d 373, 375

(10th Cir. 1996) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)

(further quotation omitted)). We may neither reweigh the evidence nor substitute




                                         -2-
our judgment for that of the Commissioner. See Casias v. Secretary of Health &

Human Servs., 933 F.2d 799, 800 (10th Cir. 1991).

      Claimant first contends that the ALJ failed to accord appropriate weight to

her treating psychiatrist, Dr. Chavern. “Generally, the ALJ must give controlling

weight to a treating physician’s well supported opinion about the nature and

severity of a claimant’s impairments.”    Adams v. Chater , 93 F.3d 712, 714 (10th

Cir. 1996). Although the treating physician’s opinion should generally be

weighted more heavily than the opinions of consulting physicians, an ALJ is not

required to disregard the other medical evidence.   See Reid v. Chater , 71 F.3d

372, 374 (10th Cir. 1995). Here, there is no conflict among the opinions of the

treating psychiatrist, Dr. Chavern, and the two consulting physicians, Drs. Hogan

and Stokes. All three opined that claimant suffered from mild depression that

adversely affected her ability to work, a condition the ALJ took into consideration

when evaluating whether she could return to her past work. We assume that

Dr. Chavern’s office notes would support the medical assessment form he

provided. Therefore, the ALJ did not fail in his duty to clarify or develop the

record.

      The only medical evidence that claimant suffered from a disabling mental

impairment was provided by Pat Rich, M.B.S., a Psychological Assistant I.      See

R. Vol. II at 116. The ALJ appropriately discounted the opinions proffered by


                                           -3-
Ms. Rich on the ground that she was not a psychologist or a psychiatrist. To the

extent claimant argues that Ms. Rich’s letter purported to summarize the opinion

of Dr. Chavern, the ALJ properly credited the remarks made by Dr. Chavern,

himself, in a later medical assessment. Because the ALJ properly discounted

Ms. Rich’s letter, the ALJ’s reference to a typographical error in the letter did not

undermine his conclusion about claimant’s mental impairment.

      We have carefully reviewed the record on appeal, as well as the briefs

submitted by the parties. Applying the standards set out above, we determine that

substantial evidence supports the Commissioner’s decision to deny claimant’s

application for disability benefits.

      The judgment of the United States District Court for the Eastern District of

Oklahoma is AFFIRMED.



                                                     Entered for the Court



                                                     Deanell Reece Tacha
                                                     Circuit Judge




                                          -4-